Citation Nr: 1142542	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  11-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependence and indemnity compensation (DIC) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from April 1952 to April 1953.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Appellant, widow of the Veteran, and her son testified at a personal hearing before the undersigned Veterans Law Judge in May 2011, and a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in December 2007, at the age of 75, of respiratory arrest due to esophageal cancer; pneumonia, protein malnutrition, coronary artery disease, bipolar symptoms, and diabetes were significant conditions contributing to death but not resulting in the underlying cause of death.  At the time of his death, he was service connected for posttraumatic skull defect, 50 percent disabling; for posttraumatic personality disorder, 50 percent disabling; for arthrotomy scar of the left knee, 10 percent disabling; for a scar of the right temporal region, 10 percent disabling; for incomplete paralysis of the right 7th facial nerve, 10 percent disabling; and for hearing loss, noncompensable.  His combined rating since August 23, 1954 was 80 percent.
The RO denied entitlement to service connection for cause of death on the ground that the medical evidence did not show that the Veteran's death was related to service.  The claim for DIC benefits was denied because the Veteran was not totally disabled by reason of service-connected disabilities for ten years prior to his death.

The Board finds that further development is necessary before the Board can conduct appellate review of the claim on appeal.  See 38 C.F.R. § 3.159(c)(4) (2011).

Service connection may be granted for the cause of a veteran's death by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a) (2011).

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011); see 38 U.S.C.A. § 1310 (West 2002); see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2011).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In the context of a claim for DIC benefits, as in the present case, appropriate notice from the RO to the Appellant must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Although the RO mailed the Appellant a letter dated in August 2008 explaining the evidence and information required to generally substantiate a DIC claim, the letter did not comply with the above-noted requirements of Hupp.  On remand, the Appellant should be supplied with notice in accordance with Hupp.

The Appellant testified in May 2011 that the protein malnutrition that was listed as a significant condition contributing to the Veteran's death was related to his 
service-connected posttraumatic personality disorder because the Veteran did not eat well as a result of this service-connected disorder.  The Board notes, however, that there is no nexus opinion on file on the relationship between the Veteran's service-connected posttraumatic personality disorder and his protein malnutrition.

The Board also notes that although the death certificate reveals that the Veteran died as an inpatient at Blanchard Valley Hospital, the records of his final hospitalization are not on file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC must afford the Appellant an additional opportunity to submit any information that is not evidenced by the current record.  In so doing, the RO/AMC must ensure that its notice meets the requirements of Hupp (cited to above in regard to the need to inform a DIC claimant of (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected).

2.  The RO/AMC will attempt to obtain copies of the medical records of the Veteran's final hospitalization at Blanchard Valley Hospital in Finley, Ohio, which ended with his death in December 2007.  These records will be added to the claims file.  If these records cannot be obtained, a written record of VA's attempt to obtain them will be associated with the claims file.

3.  After the above development has been completed, the RO/AMC must arrange for review of the claims file and an opinion by an appropriate health care provider on whether the Veteran's service-connected posttraumatic personality disorder was a contributory cause of death as defined above.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims file, the reviewer will provide an opinion on whether the Veteran's service-connected posttraumatic personality disorder was a contributory cause of the Veteran's death from respiratory arrest due to esophageal cancer, with protein malnutrition one of the conditions contributing to death but not related to the immediate cause of death.  The reviewer will discuss the relationship between the Veteran's service-connected posttraumatic personality disorder and the protein malnutrition that played a role in his death.  

c. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

All clinical findings will be reported in detail.  The report prepared must be typed.

4.  Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

5.  Finally, the RO/AMC will readjudicate the issues of entitlement to service connection for the cause of the Veteran's death and for DIC benefits.  If either benefit sought on appeal is not granted to the appellant's satisfaction, the Appellant and her representative will be provided a supplemental statement of the case, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

